UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

WINFRED WILKERSON, )
)

Plaintiff, )

)

v. ) Civil Case No. 9-2142 (RJL)

)

)

WACKENHUT PROTECTIVE )
SERVICES, INC., )
)

Defendant. )

ORDER `

(SeptemberZUOI l) [#14]

F or the reasons set forth above, it is this ___ day of September, 2011 hereby
ORDERED that Defendant Wackenhut Protective Services, Inc.’sl Motion For Summary
Judgment [Dkt. #14] is GRANTED, and it is further

ORDERED that the above-captioned case be dismissed with prejudice.

SO ORDERED.

.//.,;.>zw

RI